275 S.W.3d 303 (2008)
Lisa M. RICHTER, Appellant,
v.
Daniel J. RICHTER, Respondent.
No. WD 68640.
Missouri Court of Appeals, Western District.
November 4, 2008.
Application for Transfer to Supreme Court Denied December 23, 2008.
Application for Transfer Denied February 24, 2009.
*304 William Alford Shull III, Warrensburg, MO, for appellant.
Sharon M. Westhoff, Harrisonville, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Lisa Richter (Mother) appeals from a judgment declining to award sole physical custody to Mother or terminate child support payments to Daniel Richter (Father). On appeal, Mother argues that substantial evidence shows a substantial change in circumstances justifying an award of sole custody and that the trial court abused its discretion in failing to find such change. She also argues that the court abused its discretion by not rebutting the presumed Form 14 amount for child support as unjust or inappropriate. Having carefully considered Mother's contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).